              Case 19-12471-RAM       Doc 119    Filed 01/28/20    Page 1 of 2




                        UNITED STATES BANKRUPTCY COURT
                         SOUTHERN DISTRICT OF FLORIDA
                               MIAMI DIVISION

                                                         CASE NO. 19-12471-BKC-LMI

                                                         CHAPTER 13
IN RE:

RICHARD PRIOLEAU, JR.
     Debtor.
                  /

   DEBTOR’S OBJECTION TO CLAIM NO. 1 FILED BY BANK OF AMERICA, N.A.

         The Debtor, RICHARD PRIOLEAU, JR., by and through his undersigned

attorney, objects to claim No. 1, filed by Bank of America, N.A., Post Office Box

982284, El Paso, TX 79998-2238, Bank of America, N.A., Post Office Box 15102,

Wilmington, DE 19886-5102, Bank of America, N.A., Attn: Bankruptcy Dept., 4161

Piemdmont Parkway, NC4-105-03-14, Greensboro, NC 27410 and Bank of America,

N.A., Attn: Brian Moynihan, (President/CEO) U.S. Certified Mail, 100 North Tryon

Street, Charlotte, NC 28202, and states:

         1.    This creditor filed an unsecured claim in the amount of $1,118.32, for

account ending in 9422. The backup documentation attached indicates this debt was

charged off from 2013, which would allow the Debtor to assert Statute of Limitations as

a defense, therefore, this claim should be stricken and disallowed.

         2.    Pursuant to Florida Statute, Section 95.11, a creditor is prohibited from

attempting to collect a debt more than 5 years from the date of the last payment.

         3.    Debtor’s counsel has been forced to file this Objection to Creditor's claim,

in response to creditor's filing of an incorrect and/or improper proof of claim, and
                Case 19-12471-RAM              Doc 119        Filed 01/28/20        Page 2 of 2


therefore, respectfully requests this Court award attorney's fees and costs to Debtor’s

counsel pursuant to Florida Statute, Section 95.11.

                                      CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the Southern
District of Florida and I am in compliance with the additional qualifications to practice in this Court set forth in
Local Rule 2090-1(A) and that a true and correct copy of the foregoing was sent by e-mail to Nancy Neidich,
Trustee @ e2c8f01@ch13herkert.com, this 28th day of January 2020 and this Objection and an upcoming
Notice of Hearing will be served on a separate Certificate of Service via email to those set forth in the NEF and
by regular mail to the above addresses.
                                                     Respectfully submitted,

                                            Law Offices of Michael J. Brooks, Michael A. Frank
                                                 & Rodolfo H. De La Guardia, Jr.
                                                 Attorneys for the Debtor
                                                 Suite 620 • Union Planters Bank Building
                                                 10 Northwest LeJeune Road
                                                 Miami, FL 33126-5431
                                                 Telephone (305) 443-4217
                                                 Facsimile (305) 443-3219
                                                 Email- Pleadings@bkclawmiami.com


                                                     By: /s/ Michael A. Frank
                                                           Michael A. Frank
                                                           Florida Bar No. 339075
